Moore, J.
It is a well settled rule of common law that “ confessions forced from the mind by the flattery of hope, or by the torture of fear” cannot be legitimately used as evidence of guilt. It seems equally clear, however, by the common law rule, although the confession obtained by means of promises or threats, cannot be received, yet if, in consequence of the confession, certain facts tending to establish the guilt of the prisoner are made known, evidence of these facts may be received. (1 Greenl Ev., sec. 231; Ros. Cr. Ev., 51; 2 Russ. Cr., 861; Comm. v. Knapp, 9 Pick, 496; Hudson v. The State, 9 Yerg., 408; The State v. Buck, 2 Harring., 530.) “The reason of the rule,” as is said in The State v. Motley and Blacklye, 7 Rich., 327, “is obvious— confessions induced by hope, or extorted by fear, are delusory; they may be, and often are, false, but when the fact discovered shows so much of the statement true, the reason for the exclusion ceases.” The rule, however, prescribed upon this subject by the Code of Criminal Procedure, at least with reference to confessions obtained from slaves under circumstances such as attended this case, is positive and without qualification, and it may therefore be a matter of some question whether the common law exception to the rule is not thereby abrogated. (Code Crim. Pro., art. 663.) The common law seems to place the exclusion of confessions obtained by fear or threats solely upon the ground of the delusive and unreliable nature of such-evidence, without reference to the fact that the prisoner may thereby have been forced to criminate himself. (See authorities cited supra.) And if this is the ground for their exclusion by the Code, it is not seen why the like exception should not obtain under it as at common law. But without at present expressing an authoritative opinion on the point, we may say that all material facts are admissible in evidence, whatever may have been the source from which the information leading to their discovery may have been obtained. Therefore, the act of the prisoner going to the pool of water and bringing from it the *332corpse of the child, was of itself legitimately a matter of evidence. And, if the declarations of the prisoner, proffering to show it, might have been properly excluded, yet, as they gave no legal significance to the acts themselves, and having gone to the jury without objection, we cannot say that the verdict was, on this account, improperly obtained.
But we are of the opinion that the evidence does not sustain the verdict. That the prisoner knew where the body of the child was hid, unquestionably demonstrates the fact that she was cognizant of its murder. It does not prove though that she killed it, or was an accomplice in its being done. It is only circumstantial evidence, tending to prove her guilty of murder. Such a conclusion may be deduced from the evidence, but it does not reasonably exclude any other hypothesis. It is as consistent with the testimony to say that she is only an accessory, as that she is guilty of any higher grade of offence. Aside from her knowledge of the concealment of the corpse, there is nothing proved tending to cast suspicion upon her. She is not shown to have had any connection with the child, or any malice towards it, or any motive for its murder; that she was about the premises at the time when it must have come to its death, or that other members of the family did not have equal or better opportunities for committing the crime. In short, none of the attendant circumstances surrounding the case, and which would throw light upon it, are developed. In the first instance, suspicion seems to have pointed to another negro as well as the prisoner, and they were jointly indicted for the crime. But why he was indicted, or why suspicion was directed to either of them, is altogether unexplained. If there was any just ground for charging the negro man with the murder, the fact that the prisoner knew where the body was concealed may be as consistent with this hypothesis, and that she was merely an accessory, as with that of her being a principal in the crime. To support a verdict upon circumstantial testimony alone, no other conclusion than that of guilt must fairly and reasonably grow out of the evidence. If the facts tend with no more force to establish guilt than to the contrary conclusion, the prisoner is entitled to the benefit of the doubt. It may be said that the presumption of *333murder may be inferred from the evidence, and that it is incumbent upon her to repel it, if she is not guilty. This would be true if she and the child had been shown to have been together within a reasonable time previous to its death, or there were any other facts pointing to her as the guilty party. But we can hardly think such weight should be given to this suggestion, when the evidence adduced against her is equally consistent with a different conclusion.
Under all the circumstances of the case, as presented to the jury, we are of opinion that the evidence was not sufficient to sustain the verdict, and that a new trial should have been granted.
The judgment is therefore reversed and the case remanded.
Reversed and remanded.